UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of earliest event reported:March 1, 2010 Commission File Number Exact name of registrants as specified in their charters, state of organization, address of principal executive offices and registrants' telephone number IRS Employer Identification Number 333-52397 ESI TRACTEBEL ACQUISITION CORP. (a Delaware corporation) 65-0827005 333-52397-01 NORTHEAST ENERGY, LP (a Delaware limited partnership) 65-0811248 c/o
